DETAILED ACTION
This communication is in response to the claims filed on 09/18/2019. 
Application No: 16/575,189
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Frederick Kim on February 03, 2022.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
1. (Currently Amended) A store management server configured to communicate with a first gate control device that controls a first gate installed in a store, the server comprising:
a network interface; and
a processor configured to
identify a customer entering the store,
acquire customer information about the identified customer,
detect that the customer is holding a commodity in the store,
acquire sales restriction information about the commodity held by the customer,

control the network interface to transmit, when it is not determined that the customer is eligible to buy the commodity, a first command to the first gate control device and a second command to an alert device, wherein the first command causes the first gate control device to close the first gate, and the second command causes the alert device to output an alert.

2. (Currently Amended) The server according to claim 1, wherein
the processor is further configured to
store, in a memory, information about the commodity held by the customer,
control the network interface to transmit, when it is determined that the customer is eligible to buy the commodity, a third command to the first gate control device, the third command causing the first gate control device to open the first gate, and
after the first gate is opened, perform a checkout process based on the information stored in the memory.

3. (Cancelled) 

4. (Currently Amended) The server according to claim 1 [[3]], wherein
the [[third]] second command causes the alert device to output the alert on a display.

5. (Currently Amended) The server according to claim 1 [[3]], wherein
the [[third]] second command causes the alert device to output the alert from a speaker.

6. (Currently Amended) The server according to claim 1 [[3]], wherein
the alert device is installed at an exit of the store, and
the processor is further configured to
detect the customer approaching the exit of the store, and


7. (Currently Amended) The server according to claim 1 [[3]], wherein
the alert device is installed on a wall or a ceiling of the store, and
the processor is further configured to
control the network interface to transmit, when the customer holds the commodity, the first command to the alert device to output the alert.

8. (Original) The server according to claim 1, wherein
if the processor fails to acquire the customer information about the detected customer, the processor controls the network interface to transmit a fourth command to a second gate control device that controls a second gate, and
the fourth command causes the second gate control device to close the second gate.

9. (Original) The server according to claim 8, wherein
the first gate is installed at an exit of the store, and
the second gate is installed at an entrance of the store.

10. (Original) The server according to claim 1, wherein
the sales restriction information indicates an age of a customer who is eligible to buy the corresponding commodity. 

11. (Currently Amended) A store management system comprising:
an alert device configured to output an alert;
a first gate control device configured to control a first gate installed in a store; and
a store management server configured to communicate with the first gate control device, wherein
the store management server comprises
a network interface, and
a processor configured to

acquire customer information about the identified customer,
detect that the customer is holding a commodity in the store,
acquire sales restriction information about the commodity held by the customer, 
determine whether the customer is eligible to buy the commodity held by the customer based on the acquired customer information and sales restriction information, and
control the network interface to transmit, when it is not determined that the customer is eligible to buy the commodity, a first command to the first gate control device[[,]] and a second command to an alert device, wherein
upon receipt of the first command, the first gate control device controls the first gate to close, and
upon receipt of the second command, the alert device outputs an alert.

12. (Currently Amended) The system according to claim 11, wherein
the processor is further configured to
store, in a memory, information about the commodity held by the customer, and
control the network interface to transmit, when it is determined that the customer is eligible to buy the commodity, a third command to the first gate control device, 
upon receipt of the third command, the first gate control device controls the first gate to open, and
after the first gate is opened, the processor performs a checkout process based on the information stored in the memory.

13. (Cancelled)

14. (Currently Amended) The system according to claim 11 [[13]], wherein
the alert device outputs the alert on a display.

15. (Currently Amended) The system according to claim 11 [[13]], wherein
the alert device outputs the alert from a speaker.

16. (Currently Amended) The system according to claim 11 [[13]], wherein
the alert device is installed at an exit of the store, and
the processor is further configured to
detect the customer approaching the exit of the store, and
control the network interface to transmit, when the customer approaches the exit, the first command to the alert device to output the alert.

17. (Currently Amended) The system according to claim 11 [[13]], wherein
the alert device is installed on a wall or a ceiling of the store, and
the processor is further configured to
control the network interface to transmit, when the customer holds the commodity, the first command to the alert device to output the alert.

18. (Original) The system according to claim 11, further comprising:
a second gate control device configured to control a second gate, wherein
if the processor fails to acquire the customer information about the detected customer, the processor controls the network interface to transmit a fourth command to the second gate control device, and
upon receipt of the fourth command, the second gate control device controls the second gate to close.

19. (Original) The system according to claim 18, wherein
the first gate is installed at an exit of the store, and
the second gate is installed at an entrance of the store.

20. (Currently Amended) A store management method comprising:
detecting a customer entering a store;
identified customer;
detecting that the customer is holding a commodity in the store;
acquiring sales restriction information about the commodity held by the customer;
determining whether the customer is eligible to buy the commodity held by the customer based on the acquired customer information and sales restriction information; and
when it is not determined that the customer is eligible to buy the commodity, transmitting a first command that causes a gate control device to close a gate of the store and transmitting a second command that causes an alert device to output an alert.

 
***
 
Reasons for allowance
Claims 1-2, 4-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
	A store management server configured to communicate with a first gate control device that controls a first gate installed in a store, the server comprising:
a network interface; and
a processor configured to
identify a customer entering the store,
acquire customer information about the identified customer,

acquire sales restriction information about the commodity held by the customer,
determine whether the customer is eligible to buy the commodity held by the customer based on the acquired customer information and sales restriction information, and
control the network interface to transmit, when it is not determined that the customer is eligible to buy the commodity, a first command to the first gate control device and a second command to an alert device, wherein the first command causes the first gate control device to close the first gate, and the second command causes the alert device to output an alert.


The representative claim 12 distinguish features are underlined and summarized below: 
	A store management system comprising:
an alert device configured to output an alert;
a first gate control device configured to control a first gate installed in a store; and
a store management server configured to communicate with the first gate control device, wherein
the store management server comprises
a network interface, and
a processor configured to
identify a customer entering the store,
acquire customer information about the identified customer,
detect that the customer is holding a commodity in the store,
acquire sales restriction information about the commodity held by the customer, 
determine whether the customer is eligible to buy the commodity held by the customer based on the acquired customer information and sales restriction information, and
control the network interface to transmit, when it is not determined that the customer is eligible to buy the commodity, a first command to the first gate control device[[,]] and a second command to an alert device, wherein
upon receipt of the first command, the first gate control device controls the first gate to close, and
upon receipt of the second command, the alert device outputs an alert.

The representative claim 20 distinguish features are underlined and summarized below:
 	A store management method comprising:
detecting a customer entering a store;
acquiring customer information about the identified customer;
detecting that the customer is holding a commodity in the store;
	acquiring sales restriction information about the commodity held by the customer;
determining whether the customer is eligible to buy the commodity held by the customer based on the acquired customer information and sales restriction information; and
when it is not determined that the customer is eligible to buy the commodity, 


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 11 and 20 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.

 

Prior Art References 
The closest combined references of Maloney, KAMBARA and Swartz teaches following:
 	Maloney (US 6119932 A) teaches an identification verification apparatus including a camera for capturing an image of the user and a storage device that stores the captured image. The identification verification apparatus further microprocessor and a data detection device coupled to the microprocessor. The microprocessor has an associated memory structure, and the data detection device is operable to extract data from an identification card presented by the user. The extracted data is stored in the memory structure. The improvement also includes a device for superimposing selected portions of the extracted data upon the captured image of the user. A method of identifying a person presenting an identification card is also provided. The identification method includes the steps of recording an image of the person and retrieving identification information from the identification card. Further, the present invention relates generally to security systems, and more particularly, to security systems that are utilized for identification verification. Such systems are useful in conjunction with the sale of age-restricted products, such as tobacco, alcohol and lottery tickets, and with the limitation of admission to restricted access facilities.

KAMBARA (US 20190172039 A1) teaches an information processing system that, when a shopper purchases a product displayed in a shop, enables the automation of the purchase of the product and reduces the time required for purchasing the product. This information processing system comprises a moving object tracking means, a shelf product recognition means, and a purchase means. The moving object tracking means identifies moving objects, such as shoppers and baskets, that are moving through a shop, defines the region of the moving object, and picks up images while tracking the moving object. The shelf product recognition means constantly picks up images of the state of the shelves, compares images picked up before and after an object is taken from a shelf, defines the region from the picked up image of a recognized product, and identifies the product from the defined image region. The purchase means purchases the identified product. 

Swartz (US 20050040230 A1) teaches a consumer interactive shopping and marketing system. The system includes a portable data terminal for communicating information over a communication network. The present system has aspects that may be used within a shopping establishment or at a user's home. Further, the self-checkout system could also be provided with an entry gate which is activated to permit entry of the customer upon the assignment of the portable terminal and activation of blinking lights located on the side of and above the dispenser. 

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
	acquire sales restriction information about the commodity held by the customer,
determine whether the customer is eligible to buy the commodity held by the customer based on the acquired customer information and sales restriction information, and
control the network interface to transmit, when it is not determined that the customer is eligible to buy the commodity, a first command to the first gate control device and a second command to an alert device, wherein the first command causes the first gate control device to close the first gate, and the second command causes the alert device to output an alert.


Maloney teaches a camera for capturing an image of the user and a storage device that stores the captured image; but failed to teach one or more limitations including, 
acquire sales restriction information about the commodity held by the customer,
determine whether the customer is eligible to buy the commodity held by the customer based on the acquired customer information and sales restriction information, and
control the network interface to transmit, when it is not determined that the customer is eligible to buy the commodity, a first command to the first gate control device and a second command to an alert device, wherein the first command causes the first gate control device to close the first gate, and the second command causes the alert device to output an alert.


KAMBARA and Swartz alone or in combination failed to cure the deficiency of Maloney.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a store management server configured to communicate with a gate control device that controls a gate installed in a store includes a network interface. Further, in recent years, an automated store where a customer can buy commodities without checkout by a cashier has been tested. Such an automated store system identifies customers entering and exiting a store and performs, with a preset checkout However, in the existing automated store system, it is difficult to sell age-limited commodities without confirmation by a store clerk. The present invention cures the above described problem.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300


/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645